Oliver, Presiding Judge:
The appeals for reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon an oral stipulation entered into, by and between the respective parties, agreeing, in substance, that tbe proper value for the merchandise under consideration should be $32 per ton of 2,000 pound's, f. o. b. mill, net.
Accordingly, I hold the proper value for the involved merchandise to be $32 per ton of 2,000 pounds, f. o. b. mill, net.
Judgment will be rendered accordingly.